     Case 2:15-cv-01733-MCE-DB Document 236 Filed 06/08/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOANN MARTINELLI, individually and                No. 2:15-cv-1733 MCE DB
      on behalf of all others similarly situated,
12
                           Plaintiff,
13                                                      ORDER
              v.
14
      JOHNSON & JOHNSON and McNEIL
15    NUTRITIONALS, LLC,
16                         Defendants.
17

18           On June 5, 2020, this matter came before the undersigned for hearing of movants’ motions

19   to quash. (ECF No. 235.) Attorney Neil Deckant appeared telephonically on behalf of movants

20   James Foster and Larry Martinelli. Attorneys Carlos Lazatin and Hannah Chanoine appeared via

21   video conference on behalf of the defendants.

22           Upon consideration of the arguments on file and those made at the hearing, and for the

23   reasons set forth on the record at that hearing, IT IS HEREBY ORDERED that movants’ March

24   10, 2020 motions to quash (ECF No. 219; ECF No. 220) are denied.

25   Dated: June 8, 2020
26
27
     DLB:6
28   DB\orders\orders.civil\martinelli1733.oah.060520
                                                        1
